Exhibit 10.1

VWR CORPORATION

EXECUTIVE RETENTION PROGRAM

1. Effective Date. This Executive Retention Program (the “Plan”) of VWR
Corporation (the “Company”) will become effective (the “Effective Date”) upon
the date hereof, and will remain in effect until the payment of all benefits
earned and payable hereunder (the “Term”). Capitalized terms not otherwise
defined herein shall have the meaning set forth in the Agreement and Plan of
Merger dated as of May 4, 2017 by and among Avantor, Inc. Vail Acquisition Corp
and VWR Corporation (the “Merger Agreement”).

2. Participants Covered. Each person listed on Exhibit A will become a
participant in the Plan on the Effective Date (each such person, a
“Participant”). The Compensation Committee of the Company’s Board of Directors
may add additional Participants to Exhibit A; provided that the aggregate amount
of Retention Bonus may not exceed $13,000,000 (including any amounts of
Retention Bonuses forfeited by Participants).

3. Participant Retention Bonus. Each Participant will be eligible to earn in
accordance with this Plan the applicable Retention Bonus listed on Exhibit A.

4. Vesting of the Retention Bonus. A Participant’s right to the Retention Bonus
will vest and become non-forfeitable if (i) the Participant is employed by the
Company or its affiliates (including, without limitation, Avantor, Inc. ( the
“Parent”) and any affiliate of Parent) on the Vesting Date or (ii) subject to
the Participant’s compliance with Section 6.2, the Participant’s employment with
the Company and its affiliates is terminated before the Vesting Date (A) by the
Company for a reason other than Cause, (B) by the Participant for Good Reason or
(C) due to the Participant’s death or disability. For purposes of this Plan, the
“Vesting Date” means, as applicable, (x) May 4, 2018 if the Closing Date (as
defined in the Merger Agreement) has occurred before such date, or (y) if the
Closing Date has not occurred on or before May 4, 2018, the earlier of the
Closing Date or December 31, 2018.

5. Forfeiture of Accounts. Subject to Section 4 above, a Participant will
forfeit his or her Retention Bonus upon any termination of employment with the
Company and its affiliates. For the sake of clarity, this forfeiture will apply
only in the case of a termination of the Participant’s employment by the Company
for Cause or voluntarily by the Participant without Good Reason.

6. Distribution of Retention Bonus.

6.1 General. A Participant’s Retention Bonus will be distributed in a cash lump
sum to the Participant (or his or her beneficiaries) within 10 days of the date
the Participant’s right to such portion becomes vested in accordance with
Section 4.

6.2 Release. Any and all amounts payable pursuant to Section 4(ii) of this
Agreement shall only be payable if the Participant delivers to the Company and
does not revoke a general release of claims in favor of the Company. Such
release shall be executed and delivered (and no longer subject to revocation, if
applicable) within sixty (60) days following the Participant’s termination.



--------------------------------------------------------------------------------

6.3 Section 409A. To the extent necessary to avoid imposition on the Participant
of a penalty tax pursuant to Section 409A of the Internal Revenue Code of 1986,
as amended (the “Code”), any distribution payable as a result of a Participant’s
termination of employment will be deferred for six months and one day after such
termination and will be made in accordance with the provisions of Section 6.1.

7. Tax Gross Up.

7.1 General. In the event that any payment that is either received by the
Participant or paid by the Company or any of its Affiliates on the Participant’s
behalf or any property, or any other benefit provided to the Participant under
this Plan or under any other plan, arrangement or agreement with the Company or
any other person whose payments or benefits are treated as contingent on a
change of ownership or control of the Company (or in the ownership of a
substantial portion of the assets of the Company) or any person affiliated with
the Company or such person (but only if such payment or other benefit is in
connection with the Participant’s employment by the Company) (collectively the
“Company Payments”), would be subject to the tax imposed by Section 4999 of the
Code (and any similar tax that may hereafter be imposed by any taxing authority)
(the “Excise Tax”), the Company shall pay to the Participant an additional
amount (the “Gross-Up Payment”) such that the net amount retained by the
Participant, after deduction of any Excise Tax on the Company Payments and any
U.S. federal, state, and local income or payroll tax upon the Gross-Up Payment
provided for by this clause (a), but before deduction for any U.S. federal,
state, and local income or payroll tax on the Company Payments, shall be equal
to the Company Payments. This Section 7 shall terminate and cease to apply upon
payment of all Retention Bonuses hereunder; provided that this Section 7 shall
only continue to apply in respect of a change in control (within the meaning of
Section 280G of the Code) occurring before December 31, 2018.

7.2 Calculation of Gross-Up Payment. For purposes of determining whether any of
the Company Payments and Gross-Up Payment (collectively, the “Total Payments”)
will be subject to the Excise Tax and the amount of such Excise Tax, the Total
Payments shall be treated as “parachute payments” within the meaning of
Section 280G(b)(2) of the Code, and all “parachute payments” in excess of the
“base amount” (as defined under Section 280G(b)(3) of the Code) shall be treated
as subject to the Excise Tax, unless and except to the extent that, in the
opinion of the Company’s independent certified public accountants appointed
prior to any change in ownership (as defined under Section 280G(b)(2) of the
Code) or tax counsel selected by such accountants or the Company (as applicable,
the “Accountants”) such Total Payments (in whole or in part) are not subject to
the Excise Tax,. In the event that the Accountants are serving as accountants or
auditors for the individual, entity or group effecting the change in control
(within the meaning of Section 280G of the Code), the Company shall appoint
another nationally recognized accounting firm to make the determinations
hereunder (which accounting firm shall then be referred to as the “Accountants”
hereunder). All determinations hereunder shall be made by the Accountants, who
shall provide detailed supporting calculations both to the Company and the
Participant at such time as it is requested by the Company or the Participant.
The determination of the Accountants shall be final and binding upon the Company
and the Participant. For purposes of determining the amount of the Gross-Up
Payment, the Participant’s marginal blended actual rates of federal, state and
local income taxation in the calendar year in which the change in ownership or
effective control that subjects the Participant to the Excise Tax

 

2



--------------------------------------------------------------------------------

occurs shall be used. In the event that the Excise Tax is later determined by
the Accountants or the Internal Revenue Service to exceed the amount taken into
account hereunder at the time the Gross-Up Payment is made (including by reason
of any payment the existence or amount of which cannot be determined at the time
of the Gross-Up Payment), the Company shall make an additional Gross-Up Payment
in respect of such excess (plus any interest or penalties payable with respect
to such excess imposed by the applicable taxing authority) promptly after the
amount of such excess is finally determined.

7.3 Timing of Gross-Up Payment. The Gross-Up Payment or portion thereof provided
for in Section 7.2 above shall be paid not later than the sixtieth (60th) day
following an event occurring which subjects the Participant to the Excise Tax;
provided, however, that if the amount of such Gross-Up Payment or portion
thereof cannot be finally determined on or before such day, the Company shall
pay to the Participant on such day an estimate, as determined in good faith by
the Accountants, of the minimum amount of such payments and shall pay the
remainder of such payments (together with interest at the rate provided in
Section 1274(b)(2)(B) of the Code), subject to further payments pursuant to
Section 7.2 above, as soon as the amount thereof can reasonably be determined.

7.4 Limitation of Gross-Up Payment. Notwithstanding all of the foregoing, (i) in
no event shall the aggregate Gross-Up Payments payable hereunder exceed
$15,000,000 and (ii) no Participant, other than Mr. Manuel Brocke-Benz, shall be
entitled to receive a Gross-Up Payment hereunder unless the aggregate
compensatory payments payable to him or her equal or exceed 105% of the amount
which is three times such Participant’s applicable “base amount” (as defined in
Section 280G(b)(3) of the Code). If the aggregate Gross-Up Payment payable
hereunder exceeds $15,000,000, the Company shall be authorized to cut back the
amount of each Tax Gross-Up Payment payable to each Participant, other than
Mr. Manuel Brocke-Benz, on a pro rata basis as equitably determined by the
Company in good faith. This Section 7 fully supersedes any agreement with
regards to payment of excise tax pursuant to Code Section 4999 contained in any
prior agreements or understandings between the Company and a Participant.

8. Miscellaneous.

8.1 Spendthrift Clause. No benefit, distribution or payment under the Plan may
be anticipated, assigned (either at law or in equity), alienated or subject to
attachment, garnishment, levy, execution or other legal or equitable process
whether pursuant to a “qualified domestic relations order” as defined in
Section 414(p) of the Code or otherwise.

8.2 Withholding. Any amounts payable hereunder will be reduced by all required
withholdings for state, federal and local employment, income, payroll or other
taxes.

8.3 Beneficiary Designation. A Participant may from time to time designate, in
the manner specified by the Company, a beneficiary to receive payment pursuant
to Section 6 in the event of his or her death. In the event that there is no
properly designated beneficiary living at the time of a Participant’s death, his
or her benefit hereunder will be paid to his or her estate.

 

3



--------------------------------------------------------------------------------

8.4 Amendment. On and after the Effective Date, the Plan may not be amended by
the Company in a manner that adversely affects a Participant without his or her
written consent. The Plan may be amended with the consent of Participants to
comply with Section 409A of the Code so long as such amendments do not
materially adversely affect the rights of any Participant hereunder.

8.5 Governing Law. This Plan will be governed by and construed and enforced in
accordance with the laws of the State of Delaware without giving effect to the
conflict of law principles thereof. For purposes of jurisdiction and venue, the
Company hereby consents to jurisdiction and venue in any action, suit or
proceeding in any court of competent jurisdiction in any state in which the
Participant resides at the commencement of such action, suit of proceeding and
waives any objection, challenge or dispute as to such jurisdiction or venue
being proper.

8.6 Right of Discharge Preserved. Nothing contained in this Plan will be
construed as a guarantee or right of any Participant to be continued as an
employee of the Company or its Subsidiaries or as a limitation of the right of
the Company or its Subsidiaries to terminate the employment of any Participant.

8.7 Successors and Assigns. This Plan will be binding upon and will inure to the
benefit of the Company, its successors and assigns, and the Company will require
any successor or assign (including any purchaser of all or substantially all the
Company’s asset) to expressly assume and agree to maintain this Plan and to
perform under this Plan to the same extent that the Company would be required to
perform under the Plan if no such succession or assignment had taken place. The
term “Company” as used herein will include such successors and assigns.

IN WITNESS WHEREOF, the Company has caused this Plan to be adopted this 25th day
of May, 2017.

 

4